
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 2865
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Congressional Award Act
		  (2 U.S.C. 801 et seq.), and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Award Program
			 Reauthorization Act of 2009.
		2.Congressional Award Program
			(a)Implementation and
			 presentationSection 102 of
			 the Congressional Award Act (2 U.S.C. 802) is amended—
				(1)in the matter following subsection (b)(5),
			 by striking under paragraph (3); and
				(2)in subsection (c), in the second sentence,
			 by striking during and inserting in connection
			 with.
				(b)Terms of appointment and
			 reappointmentsSection 103 of
			 the Congressional Award Act (2 U.S.C. 803) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)Terms of appointed members;
				reappointment
						(1)Appointed members of the Board shall
				continue to serve at the pleasure of the officer by whom they are appointed,
				and (unless reappointed under paragraph (2)) shall serve for a term of 4
				years.
						(2)(A)Subject to the limitations in subparagraph
				(B), members of the Board may be reappointed, except that no member may serve
				more than 2 full consecutive terms. Members may be reappointed to 2 full
				consecutive terms after being appointed to fill a vacancy on the Board.
							(B)Members of the Board shall not be subject
				to the limitation on reappointment in subparagraph (A) during their period of
				service as Chairman of the Board and may be reappointed to an additional full
				term after termination of such Chairmanship.
							(3)(A)Notwithstanding paragraph (1) or (2), the
				term of each member of the Board shall begin on October 1 of the even numbered
				year which would otherwise apply with one-half of the Board positions having
				terms which begin in each even numbered year.
							(B)Subparagraph (A) shall apply to
				appointments made to the Board on or after the date of enactment of the
				Congressional Award Program Reauthorization Act of
				2009.
							.
			(c)Requirements regarding financial
			 operationsSection 104(c) of
			 the Congressional Award Act (2 U.S.C. 804(c)) is amended—
				(1)in paragraph (1), in the third sentence, by
			 striking , in any calendar year, and inserting in any
			 fiscal year; and
				(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)(A)The Comptroller General of the United
				States shall determine for each fiscal year whether the Director has
				substantially complied with paragraph (1). The findings made by the Comptroller
				General under the preceding sentence shall be included in the reports submitted
				under section 107(b).
							(B)If
				the Director fails to substantially comply with paragraph (1), the Board shall
				instruct the Director to take such actions as may be necessary to correct such
				deficiencies, and shall remove and replace the Director if such deficiencies
				are not promptly
				corrected.
							.
				(d)Funding and expendituresSection 106(a) of the Congressional Award
			 Act (2 U.S.C.
			 806(a)) is amended by striking paragraph (1) and inserting the
			 following:
				
					(1)the Board shall carry out its functions and
				make expenditures with—
						(A)such resources as are available to the
				Board from sources other than the Federal Government; and
						(B)funds awarded in any grant program
				administered by a Federal agency in accordance with the law establishing that
				grant
				program.
						.
			(e)Statewide Congressional Award
			 CouncilsSection 106(c) of
			 the Congressional Award Act (2 U.S.C. 806(c)) is amended by
			 striking paragraph (4) and inserting the following:
				
					(4)Each Statewide Council established under
				this section may receive contributions, and use such contributions for the
				purposes of the Program. The Board shall adopt appropriate financial management
				methods in order to ensure the proper accounting of these funds. Each Statewide
				Council shall comply with subsections (a), (d), (e), and (h) governing the
				Board.
					.
			(f)Contracting and use of funds for
			 scholarshipsSection 106 of
			 the Congressional Award Act (2 U.S.C. 806) is amended—
				(1)in subsection (d), by inserting to
			 be after expenditure is; and
				(2)in subsection (e)(1)(A), by inserting
			 or for scholarships after local program.
				(g)Nonprofit corporationSection 106 of the Congressional Award Act
			 (2 U.S.C.
			 806) is amended by striking subsection (i) and inserting the
			 following:
				
					(i)(1)The Board shall provide for the
				incorporation of a nonprofit corporation to be known as the Congressional Award
				Foundation (together with any subsidiary nonprofit corporations determined
				desirable by the Board, collectively referred to in this title as the
				Corporation) for the sole purpose of assisting the Board to
				carry out the Congressional Award Program, and shall delegate to the
				Corporation such duties as it considers appropriate, including the employment
				of personnel, expenditure of funds, and the incurrence of financial or other
				contractual obligations.
						(2)The articles of incorporation of the
				Congressional Award Foundation shall provide that—
							(A)the members of the Board of Directors of
				the Foundation shall be the members of the Board, with up to 24 additional
				voting members appointed by the Board, and the Director who shall serve as a
				nonvoting member; and
							(B)the extent of the authority of the
				Foundation shall be the same as that of the Board.
							(3)No director, officer, or employee of any
				corporation established under this subsection may receive compensation, travel
				expenses, or benefits from both the Corporation and the
				Board.
						.
			(h)Termination
				(1)In generalSection 108 of the Congressional Award Act
			 (2 U.S.C.
			 808) is amended by striking October 1, 2009 and
			 inserting October 1, 2013.
				(2)Effective
			 dateThis subsection shall
			 take effect as of October 1, 2009.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
